Title: From Thomas Jefferson to Thomas Mann Randolph, 12 March 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Washington Mar. 12. 1801.

I mentioned to you in my letter by mr Nicholas that I should be able by this post to fix a day for the departure of Davy Bowles with my chair & horses, & that he should be in readiness. though it is impossible for me to say to a day when I can set out from hence, yet I expect it may be by the time you recieve this. I would therefore have him set off from Monticello on Saturday the 21st. inst. and come to mr Heron’s in Culpeper, half a mile this side of mr Strode’s, where he will arrive on Sunday the 22d. and will wait for me till I get there,  which, if nothing unexpected occurs, will be on that or the next day. but circumstances might arise which might detain me longer, in which case he must wait there. it is probable mr Strode will press him much to go with his horses to his house, but he must be charged expressly to continue at Heron’s which is a house of entertainment. my stay at home cannot exceed a fortnight, or a very few days over that.I am still at a great loss, mr Madison not having been able to come on as yet, mr Gallatin not agreeing to join us till my return, and not knowing as yet where to get a Secretary of the navy. Genl. Smith refused; so did mr Langdon. I am now pressing again on Genl. Smith, but with little hope of his acceding. in that case my distress will be very great. hitherto appearances of reunion are very flattering, in all the states South of New England. a few removals from office will be indispensable. they will be chiefly for real malconduct, & mostly in the offices connected with the administration of justice. I shall do as little in that way as possible. this may occasion some outcry; but it must be met. one removal will give me a great deal of pain, because it will pain you also. but it would be inexcusable in me to make that exception. the prostitution of justice by packing of juries cannot be passed over. embrace my dear Martha for me a thousand times, and kisses to the young ones. to yourself affectionate esteem & attachment.

Th: Jefferson

